Citation Nr: 0301809	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-02 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
status post fracture of the nose and traumatic deviation of 
the nasal septum with epistaxis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
February 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post fracture of the nose and traumatic deviation of 
the nasal septum with epistaxis effective from May 23, 1996, 
and assigned a noncompensable disability evaluation.  

The appellant appeared at a hearing held at the RO on May 3, 
2001.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected status post fracture of 
the nose and traumatic deviation of the nasal septum with 
epistaxis has been manifested by chronic nosebleeds and 
marked obstruction of the breathing space, since the 
effective date of the grant of service connection.

3.  The criteria in effect prior to October 1996 are more 
favorable to the appellant's claim.




CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no 
higher, for status post fracture of the nose and traumatic 
deviation of the nasal septum with epistaxis have been met 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996); 38 C.F.R. §§ 4.1; 4.2; 4.3; 4.7; 4.10; 4.97, 
Diagnostic Code 6502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Private medical records from Fort Sanders Regional Medical 
Center show that the appellant required emergency room 
treatment for his nosebleeds in 1978, 1979, and 1990.

Private medical records from Oak Ridge Methodist Medical 
Center indicate that in October 1999 the appellant was 
treated for persistent left posterior epistaxis.  The 
appellant had required three emergency room visits over a 
five-day period.  In November 1999 the appellant underwent a 
nasal endoscopy with cauterization of nasal bleeder.  No 
abnormalities were detected in the right nasal cavity.  In 
the left nasal cavity, an arteriolar bleeding point was 
located and cauterized.

At a January 2000 VA nose, sinus, larynx, and pharynx 
examination, the appellant complained of chronic nosebleeds.  
He had required emergency room treatment in 1978, 1990, 1994, 
1996, and 1999.  Treatment during these episodes had included 
cauterization, blood transfusion, packing, and ligation of 
the nasal sinus artery.  The disability had altered the 
appellant's ability to blow his nose.  He no longer did that.  
Instead, the appellant used Sea Mist to wash his nose.  He 
had been advised not to bend down or to bend over with his 
head low.  He reported having had no major nosebleeds since 
October 1999.  He had had several smaller nosebleeds, in 
which he had been able to control the bleeding by packing his 
nose and icing it.  On examination, there was puffiness 
around the maxillary sinuses.  There was also some slight 
puffiness around the bridge of the nose.  There was a very 
slight deformity, not very pronounced, around the bridge of 
the nose, with a slight deviation to the right.  Palpation of 
the bridge of the nose did elicit some tenderness and pain.  
Palpation of the maxillary sinuses did elicit some pain, 
greater on the right than on the left.  There was no 
indication of bone disease or osteomyelitis.  Nares were 
patent bilaterally; however, there was more obstruction on 
the left than on the right with slight deviation to the left.  
There was not excessive purulent discharge.  Turbinates were 
within normal limits.  No erythematous vessels were noted.  
There was no bleeding.  The examiner diagnosed status post 
fracture of the nose and traumatic deviation of nasal septum.  
The examiner also diagnosed chronic epistaxis resulting in 
numerous cauterizations and ligation of the nasal sinus 
artery.  The examiner noted that trauma and septal deformity 
or septal perforation could cause turbulent air flow leading 
to excessive drying and disruption of the nasal mucosa, 
therefore also causing epistaxis.  The examiner described the 
appellant's nosebleeds as chronic and recurring.

At a May 2001 hearing, the appellant testified that a Dr. U. 
had prescribed a nasal wash-comprised of soda water, Karo 
syrup, and salt-for him to use in lieu of blowing his nose.  
He stated that he had to use it two to three times per night.  
The appellant testified that he had required treatment at an 
emergency room for his nosebleeds (epistaxis) on several 
occasions.  These treatments were necessary when he was 
unable to stem the bleeding on his own.  In 1978 he required 
a blood transfusion because he had lost some much blood.  He 
had had "dozens" of nosebleeds in the past six months but 
had been able to stop the bleeding himself.  He also said 
that he had approximately three nosebleeds per month.  The 
appellant testified that he had difficulty breathing through 
his nose due to nasal congestion.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence required for a higher 
disability rating.  In the SSOC, the RO also informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

As for VA's duty to assist a veteran, private medical records 
have been obtained from Oak Ridge Methodist Medical Center 
and Fort Sanders Regional Medical Center.  The appellant has 
not reported receiving treatment from VA for his status post 
fracture of the nose and traumatic deviation of the nasal 
septum with epistaxis.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, that was fulfilled by 
providing a VA examinations to the appellant in January 2000.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his status post fracture of the nose and 
traumatic deviation of the nasal septum with epistaxis.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

A January 2001 SOC identified the issue on appeal as 
evaluation of status post fracture of the nose and traumatic 
deviation of the nasal septum with epistaxis.  The RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The Board will consider all evidence in 
determining the appropriate evaluation for the appellant's 
service-connected disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  An evaluation 
of the level of disability includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The appellant's service-connected status post fracture of the 
nose and traumatic deviation of the nasal septum with 
epistaxis is currently evaluated as noncompensably disabling 
under Diagnostic Code 6502 for deviation of the nasal septum.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
diseases of the nose and throat.  See 61 Fed. Reg. 46720-
46731 (September 5, 1996).  This amendment was effective 
October 7, 1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from October 7, 
1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered both sets of regulations in a February 2001 
Statement of the Case and provided the rating criteria.  
Therefore, the appellant and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to the October 1996 change, Diagnostic Code 6502 
provided for a noncompensable evaluation for deflection of 
the nasal septum with only slight symptoms.  A 10 percent 
evaluation was warranted if there was marked interference 
with the breathing space.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996).  Under the amended regulations, Diagnostic Code 
6502 provides for 10 percent evaluation for deviation of the 
nasal septum with 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002).  In every instance where 
the Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).

In this case, the old regulations more favorable to the 
appellant's claim because of the more subjective language 
requiring "marked interference with the breathing space."  
The symptoms of the appellant's status post fracture of the 
nose and traumatic deviation of the nasal septum with 
epistaxis have been consistent since the effective date of 
the grant of service connection.  Although the evidence does 
not show greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side as required 
under the new criteria, the appellant's testimony, the report 
of the January 2000 VA examination, and the emergency room 
records showing treatment of the appellant combine to show 
that the appellant has marked interference with his breathing 
space, which if he does not relieve it by regularly using 
nasal wash results in severe episodes of nosebleed.  
Accordingly, the criteria for a 10 percent disability 
evaluation under Diagnostic Code 6502 of the old criteria 
have been met.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).

Because a 10 percent disability rating is the highest 
available under Diagnostic Code 6502, the Board has 
considered other diagnostic codes, which provide for 
disability ratings greater than 10 percent for diseases of 
the nose and throat.  Under the old criteria, Diagnostic Code 
6501 for atrophic, chronic rhinitis provides a 30 percent 
evaluation was warranted for moderate crusting and ozena, 
atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  The October 1996 regulatory change deleted 
Diagnostic Code 6501 and added Diagnostic Code 6522 for 
allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, 
a 30 percent rating is warranted when there are nasal polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2002).  In addition, 
under the old rating criteria, a 30 percent evaluation is 
warranted for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 6513, 6514 
(1996).  Under the amended criteria, a 30 percent evaluation 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6511 (2002).  
In this case, the appellant's service-connected status post 
fracture of the nose and traumatic deviation of the nasal 
septum with epistaxis is manifested by congestion as 
mentioned above which requires him to use a nasal wash rather 
than blow his nose.  His other primary symptom is nosebleeds 
approximately three times per month.  He does not have nasal 
polyps, moderate crusting, ozena, or atrophic changes for a 
higher evaluation under either the old or amended criteria 
for rhinitis.  With regard to the old criteria for sinusitis, 
the appellant does not have symptoms such as frequently 
incapacitating episodes of nosebleeds, severe and frequent 
headaches, or purulent discharge, analogous to severe 
sinusitis.  With regard to the amended criteria, the 
appellant does not have three or more incapacitating episodes 
per year.  He has required emergency room treatment 
approximately once every two and one-half years.  Regarding 
non-incapacitating episodes, although the appellant has more 
than six nosebleeds per year that do not require him to seek 
medical attention, these episodes are significantly less 
severe than non-incapacitating episodes of sinusitis.  
According to the appellant's testimony at the May 2001 
hearing, he has been advised to seek medical treatment if the 
episodes exceed a few minutes.  Accordingly, the appellant's 
symptoms are not analogous to those of a 30 percent rating 
under Diagnostic Code 6511 of the amended criteria.  
Accordingly, the evidence supports a 10 percent disability 
rating of the appellant's service-connected status post 
fracture of the nose and traumatic deviation of the nasal 
septum with epistaxis based on marked interference with his 
nasal breathing space since the effective date of the grant 
of service connection, but the preponderance of the evidence 
is against a disability rating greater than 10 percent.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to disabilities of the nose 
and throat; however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Although the appellant has required emergency 
room treatment for his service-connected status post fracture 
of the nose and traumatic deviation of the nasal septum with 
epistaxis, these episodes-one approximately every two and 
one-half years since 1990, with none reported since 1999-
have not been frequent.  Further, these hospitalizations are 
not shown to have been for symptoms so unusual as to render 
impractical the schedular rating criteria providing ratings 
from noncompensable to 100 percent for diseases of the nose 
and throat.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment-he must 
use a nasal wash instead of blowing his nose, and he has 
chronic nosebleeds-but it bears emphasizing that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.



ORDER

Entitlement to an initial disability rating of 10 percent but 
no higher for the appellant's status post fracture of the 
nose and traumatic deviation of the nasal septum with 
epistaxis is granted from the effective date of service 
connection.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


